TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 27, 2014



                                      NO. 03-14-00232-CV


                                     Frank Kosar, Appellant

                                                 v.

                   Texas Commission on Environmental Quality, Appellee




      APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE JONES


This is an appeal from the partial default judgment signed by the trial court on February 6, 2014.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.